NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                  Submitted May 4, 2011
                                   Decided May 6, 2011

                                          Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 10‐3365

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Western District of Wisconsin.

       v.                                      No. 10‐CR‐89‐BBC‐01

JAMAAL DESHAWN LEE,                            Barbara B. Crabb
    Defendant‐Appellant.                       Judge.

                                        O R D E R

         Agents with the Drug Enforcement Administration arrested Jamaal Lee after he sold
cocaine to an informant in Madison, Wisconsin. Lee was charged with distributing cocaine,
21 U.S.C. § 841(a)(1), (b)(1)(E)(ii). He pleaded guilty and was sentenced to 30 months’
imprisonment, the top of his guidelines range. Lee filed a notice of appeal, but his
appointed lawyer moves to withdraw on the ground that the case is frivolous. See Anders v.
California, 386 U.S. 738 (1967). Lee has not responded to counsel’s submission. See CIR. R.
51(b). We confine our review to the points discussed in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 
No. 10‐3365                                                                                Page 2  

        We are given no indication that Lee wants his guilty plea vacated, so counsel
appropriately omits discussing possible challenges to the plea colloquy or the voluntariness
of the plea. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). Counsel details his
thorough search through the record for possible challenges to Lee’s sentence, but he did not
find even an arguable appellate claim in this straightforward prosecution. Counsel devotes
the most attention to whether Lee could argue that the district court failed to adequately
consider the sentencing factors in 18 U.S.C. § 3553(a). Counsel has concluded that this
potential argument would be frivolous, and we agree. At sentencing, Lee argued that he did
not deserve to be imprisoned because his criminal behavior was a result of drug addiction
and negative family influences. He said he should be sentenced to probation so he could go
to drug treatment right away. But the district court did not ignore these arguments; the
court considered them and decided they were outweighed by the need to deter Lee from
continuing to break the law and adding to his already extensive criminal history. The court
addressed all of Lee’s arguments in mitigation and offered an adequate explanation for the
sentence it chose, and compliance with § 3553(a) requires nothing more. See United States v.
Kilgore, 591 F.3d 890, 893 (7th Cir. 2010).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.